The Chief Justice.
We are unanimous in this opinion, although it involves a very great hardship. This estate belonged to a party who died pending a suit against him in a court of law, and the law steps in and says that the suit shall not abate, but survive, and directs that the administrator shall be made a party to it, and the suit proceed to judgment. In the meantime the heirs assert their estate in *258the real property of the deceased, as they have a right to do, subject to the incumbrances and the indebtedness of the intestate. At the same time the plaintiff proceeds to judgment, and gets it — a judgment, which if it had preceded the death of the party twenty-four hours would have been a lien -upon all this real property. But inasmuch as the defendant did not live to the end, instead of the right of action surviving, it really only partially survives, that is to say you have the interposition of a statute which says that a judgment against an administrator shall only go into effect against the personal assets of the intestate. It seems to me this is a solecism in legal remedies. First, the law declares that a party’s rights shall not be forfeited by death, but shall survive, and they do survive, but they do not take effect on the substance of the defendant. In the meantime the heirs, who derive, all their estate through and in subordination to the claims of the defendant in judgment, take possession of the substance and leave the cast-off shoes of the estate to the creditor. Now, that is reversing the general proposition that inheritors of property take it ewn onere; under this statute they take it absolved, absolved of debts created by the intestate, debts that are anchored in the substance and created on the faith of the property of the party. Still, I do not know how we can fender any other decision in this case under the light of authority as it exists, than the decision which has just been pronounced. I have been, myself, fighting this incongruity earnestly, in the interest of sensible construction, but I cannot escape the duty of uniting in this opinion under the circumstances, for the express authority is that this judgment under no circumstances takes effect on other than personal assets of the deceased. That is the line of authority beyond question, and especially in this jurisdiction. But in establishing that line of authority, both in legislation and upon the bench, evidently the protraction of the right of survival of the action, with all its energies, in the execution which is to issue on the judgment has been overlooked, or to that extent it does not survive; it is merely protracted to hunt after the per*259sonalty of the deceased. It is a fraud, legal, not judicial, for it comes from the law makers; the judiciary have nothing to do with it. It is dogmatically provided by the legislative authority that you shall only have judgment against the personal assets of the decedent as against an administrator, and under the language of the statute I do not know how the courts can decide other than they have done.
Mr. Justice Mac Arthur:
While I give my assent to the decision which has been announced, I must acknowledge that I sympathize with almost every expression that the Chief Justice has just uttered.. I think this case demonstrates that there should be exceptions made to a general principle of law which, as a general principle, may be very proper in its application, since no general principle can exist without inflicting, in special instances, great inconvenience, and, perhaps, apparent injustice. This, I think, is one of those, cases, and that is the reason why I am in accord with the views expressed by the Chief Justice.
As has been stated,-the action in this case was commenced in the lifetime of the ancestor, and he' died before it was perfected in judgment. Of course, the general principle comes in that a judgment, against the administration is not evidence against the heirs. But we all know, and all concede, that that was a personal action, and that the heirs are .interested in the personalty as much as in the real estate, and why they should be considered as being represented by the administrator in relation to one kind of property.and not in relation to the other kind of property, appears to be a mere figment of the brain. But such is the law.
If the action had been commenced against the administrator instead of against the party himself, there might be less objection to the denial of justice. But that was not the case. This young woman commenced her suit before the statute had run against it, and she did all she could to get judgment against the man who, unfortunately for himself as well as for this woman, died.
Another special circumstance in this case which ought to *260make it an exception to the application of the rule, if that were possible — and I certainly would make an exception.on that ground if I could — is the fact that a creditor commenced his suit upon his claim. The court took possession of that suit, pronounced a decree for the sale of this real estate, sold it, took the proceeds into its possession in the form of personal property, and just at this stage of the proceeding, this woman comes in with her petition for the purpose of sharing in the distribution of that personal property. But the law steps in again with its general principle, and says that although it has been converted into personal property, in contemplation of law, it is still real estate and must go 'to the heirs. So that this party who has prosecuted her claim throughout as well as she could, has been, by circumstances, swindled out of her claim. I wish that the Chief-Justice and myself could make an exception to these general principles and take hold of this case by main strength, but I do not see how we can do it.